STEVEN M. REPETTI,
Appellant,
v.
DOLORES MILLETTE, individually and derivatively on behalf of BRT HOLDINGS, INC., a Delaware corporation and BRT SERVICES, INC., a Delaware corporation, f/k/a RILEY HARPER & SONS, LTD., on its own behalf and derivatively on behalf of BRT HOLDINGS, INC., a Delaware corporation, Appellees.
No. 4D09-3739.
District Court of Appeal of Florida, Fourth District.
April 21, 2010.
Steven M. Repetti, Plantation, pro se.
Keith T. Grumer of Grumer & Macaluso, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
TAYLOR, CIKLIN and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.